Citation Nr: 1200570	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  03-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to February 1946.  The  Veteran died in 2009; his widow had been certified as a substitute for the Veteran in his appeal and is the current appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this appeal to the RO for further development on several occasions, most recently in October 2011.   The file has now been returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative disease of the spine was not present to a compensable degree within the first year after the Veteran's discharge from service.

2.  The Veteran did not have a back disorder that is etiologically related to service.


CONCLUSION OF LAW

A disability of the spine was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided until after the initial adjudication of this claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously reviewed the file and determined that the current VA examination was not adequate; the Board accordingly remanded for another examination, which was performed in August 2009.  The Board has carefully reviewed the examination report and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The Veteran's service personnel and service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The present appellant, and the late Veteran before her, were advised of their entitlement to a hearing before the Board but did not request such a hearing.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The appellant asserts the Veteran injured his back while diving for cover during an enemy attack on the island of Okinawa.  The appellant's representative has urged the Board to apply the "combat presumption" in favor of the Veteran's claim.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such services even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); C.F.R. § 3.304(c).  The provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999) (en banc).  

Under the "combat presumption: VA must: (1) determine that there is "satisfactory lay or other evidence of service incurrence or aggravation" of injury or disease due to combat; and, (2) determine whether such evidence is consistent with the circumstances, conditions, or hardships" of such service.  If "yes" to both, then a factual presumption arises that the disease or injury is service connected, and the government has burden to refute the presumption by "clear and convincing evidence" to the contrary.  Collette v. Brown, 82 F.3d 389-93 (1996).  

The Veteran's service personnel record establishes that he participated in the Battle for Okinawa as a member of a Naval Construction Battalion (CB, or "Seabees"), and he submitted a unit history showing that the unit came under enemy attack while building an airfield.  His service personnel record also establishes that he was awarded the Bronze Engagement Star on the Asiatic-Pacific theater ribbon for participation in action against the enemy on Okinawa.  

The Board's decision in November 2004 found the Veteran had combat service but denied the claim because there was no evidence of a current back disability.  Subsequent to the Board's decision the Veteran was diagnosed with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine, so medical evidence of a disability has been shown.  The Board finds at this time that the Veteran credibly described a back injury consistent with combat, and that the "combat presumption" applies in this case.  Therefore, the first two elements of service connection - medical evidence of a claimed disability and evidence of a disease or injury in service - are met.  However, even under the "combat presumption" the appellant must still establish the Veteran's claim through competent medical evidence showing a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 305 (1998).

Service treatment records (STRs) show no indication of traumatic back pain during service.  The Veteran's only documented complaint of back pain was in September 1945 when he reported headache, fever, and generalized pain (pain in the extremities and lower back); the clinical impression was catarrhal fever.  Report of medical examination at the time of the Veteran's separation from service in February 1946 showed clinical evaluation of the spine, the extremities and the nervous system as "normal" other than diminished superficial reflexes of the knee, ankle and elbow (deep reflexes were normal).  

The Veteran had a VA examination in August 2006, performed by an osteopathic doctor (DO) who noted having reviewed the claims file extensively.   The Veteran reported back pain began during service and had been episodic ever since.  The examiner noted the Veteran's subjective complaints in detail, as well as clinical observations made during physical examination.  X-ray showed degenerative change of the L4/5 disc and lower lumbar facets joints and also showed lumbar spondylosis.  The examiner noted current diagnosis of lumbar DJD and DDD at L4-5.  The examiner stated this was more likely than not to represent age-related changes.  There were no objective findings of radiculopathy.

Shortly after the August 2006 VA examination cited above, the Veteran's wife, (the present appellant), submitted a letter to VA complaining that the examiner had been rude and disrespectful to the Veteran during the examination, based on the Veteran's agitated behavior and his account to the appellant immediately after the examination.  The Veteran reported to his wife at the time that he had been unable to hear the examiner's questions because of his service-connected hearing impairment.

The Veteran's representative submitted an Informal Brief in March 2008 arguing that the "combat presumption" cited above imposes a high standard on VA to refute a claim (burden on VA to show "clear and convincing evidence" against the claim versus the usual burden on the claimant to show at least-as-likely-as-not for the claim).  The representative enclosed a treatise article stating in relevant part that degenerative changes in the low back commonly associated with previous back trauma.

The Veteran asserted a March 2007 letter to VA that he had "always had backaches" since his injury in service, and his wife (the present appellant) also submitted a statement that in July 2008 that the Veteran had bad backaches when he first came home from service and after they married in 1946.  The file also contains a May 2008 letter from a private physician, Dr. O.D. Mitchum, stating he had treated the Veteran since 1994 for a number of disorders including chronic back complaints.

The Veteran had a VA examination in August 2009, performed by an orthopedic surgeon who reviewed the claims file.  The Veteran provided a detailed account of hurting his back on Okinawa while trying to avoid enemy shelling, and complained of back pain since his discharge from service.  The Veteran denied post-service treatment for back problems until fairly recently.  The examiner performed a clinical examination and noted observations in detail.  X-ray showed DDD and degenerative facet disease with suspected spinal stenosis at the L4-5 and L5-S1 levels.  The examiner diagnosed DDD of the lower thoracic and lumbar spine.  

The examiner stated an opinion that it is less likely than not that the Veteran's current lumbar condition was caused by or related to active duty injuries.  The examiner stated there is no significance to the "diminished reflexes" that were noted on the separation physical examination associated with STRs, particularly since his reflexes were normal on the current examination.  As regards etiology, the Veteran's examination, X-rays and recent symptomology were all most consistent with age-related degenerative processes.  Generally accepted medical principles of aging are consistent with the Veteran's symptoms (combination of disc deterioration, arthritic changes of the facet joints, vertebral body spur formation and diminished muscle tone).  The examiner attached a treatise article in support of his opinion.

On review of the evidence above, the Board finds the Veteran is shown to have had a back injury during service.  However, where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case two VA examiners, having reviewed the claims file and examined the Veteran, arrived at the opinion that his diagnosed thoracolumbar DJD and DDD were due to aging rather than to a traumatic injury during service.  These two opinions are not controverted by any other medical opinion of record; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, the Board finds that these two probative and uncontroverted medical opinions constitute clear and convincing evidence that the lumbar DJD and DDD were not consequent to combat-related injury.   Collette, 82 F.3d 389-93.     

The Board regrets the impression of the present appellant that the first VA examiner was rude to the Veteran.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  In addition, the opinion of the first VA examiner was subsequently validated by the second VA examiner, whose report was even more thoroughly supported by clinical rationale.  

Both the appellant's representative and the VA examiner supported their opinions with medical treatises.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case the treatise proffered by the appellant's representative is not combined with the opinion of a medical professional, whereas the VA examiner is competent to assert that a given treatise is relevant to a particular case.  The Board accordingly finds the treatise proffered by the VA examiner to be the more probative of the two, within the context of the respective arguments.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence of record including correspondence to VA by the late Veteran and by the appellant as well as the Veteran's statements to various medical providers and examiners. 

The late Veteran as a layperson was competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the appellant as a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and uncontroverted medical opinion of record regarding the etiology of the late Veteran's back disability is against a relationship between that disability and service.

To the degree that the Veteran and the appellant have cited continuous symptoms since discharge from service, lay evidence of symptomatology is pertinent to a claim for service connection under 38 C.F.R. § 3.303(b), if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In this case, to the degree that the late Veteran and the present appellant have attempted to show continuous symptoms since service, those arguments are inconsistent with the service separation examination that showed the back as clinically normal on discharge.  

Finally, the Board must consider whether service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a).  The Veteran is shown to have been diagnosed with DJD (arthritis) many years after discharge from service, but there is no evidence of arthritis during service or the presence of arthritis to a compensable degree within the first year after discharge from service.  Accordingly, presumptive service connection for chronic disability is not available.

In sum, the Board has found the late Veteran did not have a disability of the spine that was due to or related to service.  Accordingly, the criteria for service connection are not met and the appellant's claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a back disability, for the purpose of accrued benefits, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


